Citation Nr: 1439775	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-42 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than May 7, 2007, for the assignment of a 20 percent disability rating for a large left infracalcaneal heel spur and moderate left retrocalcaneal heel spur.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated since September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which awarded an increased rating for his service-connected left heel spur condition from 10 percent to 20 percent disabling, effective from May 7, 2007.

The RO sent the Veteran a letter to this effect in September 2007, along with a copy of the September 2007 rating decision and notice of his appellate rights.  In an October 2007 statement, the Veteran expressed his disagreement with the effective date of May 7, 2007, as assigned in the September 2007 rating decision.  The Board broadly construes the October 2007 statement as a notice of disagreement (NOD) contesting the May 7, 2007, effective date assigned for the 20 percent rating for the Veteran's service-connected left heel spur condition.  The RO furnished the Veteran a statement of the case (SOC), relevant to the earlier effective date claim, in July 2010.  The RO received the Veteran's formal substantive appeal (VA Form 9) in August 2010.

In February 2013, the Veteran testified before the undersigned Veterans Law Judge at a Videoconference Hearing from the RO in Atlanta, Georgia.  A transcript of that hearing is of record.

A review of the Virtual VA electronic claims file revealed copies of the Veteran's VA outpatient treatment records dated August 2002 to January 2012 as well as a copy of the transcript of the Veteran's February 2013 Board hearing.




FINDINGS OF FACT

1.  On May 7, 2007, VA received the Veteran's new claim for an increased rating in excess of 10 percent for a large left infracalcaneal heel spur and moderate left retrocalcaneal heel spur; the record evidence dated prior to May 2007 does not establish that a formal or informal claim for such benefits, which was received by VA, remained open, pending and unadjudicated.

2.  In a September 2007 rating decision, VA granted an increased rating for the Veteran's large left infracalcaneal heel spur and moderate left retrocalcaneal heel spur from 10 percent to 20 percent disabling, effective from May 7, 2007; and, based on the record evidence, it is not factually ascertainable that an increase in disability of the Veteran's left heel spur condition occurred within the one year prior to May 7, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 7, 2007, for the assignment of a 20 percent disability rating for a large left infracalcaneal heel spur and moderate left retrocalcaneal heel spur are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400(o), 4.130, Diagnostic Code (DC) 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

Prior to proceeding to the merits of an appeal, the Board must ensure that VA has met its duties to notify a claimant of the requirements for establishing entitlement to benefits, as well as its duty to assist with the development of the record.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  In this case, however, the Veteran has not alleged, and the record has not otherwise revealed, any failure to notify or any outstanding evidence that is needed to resolve his appeal.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including the degree of disability and the effective date of the disability.  A letter dated in June 2007 fully satisfied the duty to notify provisions as to the effective date element prior to initial adjudication that assigned May 2007 as the effective date following the grant of an increased rating of 20 percent for the left heel spur condition.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); .38 C.F.R. § 3.159(b)(3) (2013).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA outpatient treatment records have been obtained.  Additionally, VA provided the Veteran with an adequate medical examination in July 2007.  The examination was adequate because it contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in February 2013, during which he presented oral testimony and argument in support of his claim.  The Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for an earlier effective date, which, then as now, encompassed the 20 percent rating assigned for his left foot heel spurs.  The undersigned also sought to ascertain why, in the Veteran's view, an earlier effective date was warranted prior to May 2007, in accordance with 38 U.S.C.A. § 5110(b)(2).  Through these actions, the undersigned fulfilled the duties of a Veterans Law Judge to explain fully the issue on appeal and to suggest the submission of evidence that may have otherwise been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the tenets of 38 C.F.R. § 3.103(c)(2) apply to hearings before the Board).  Notably, the Veteran has neither alleged nor shown that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed other prejudicial error.  Moreover, there is no indication that the Veteran was otherwise denied due process during his hearing.  Accordingly, the Board finds that an additional hearing would only delay adjudication, without benefiting the Veteran, and should therefore not be undertaken.  See Sondel v. West, 13 Vet. App. 213 (1999).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

 (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 
 
(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); or, 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) ).

In summary, determining the appropriate effective date for an increased rating under the effective date statutes and regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

Background

The Veteran contends that he should be awarded an effective date earlier than May 7, 2007 for his grant of a increased 20 percent evaluation for his service-connected large left infracalcaneal heel spur and moderate left retrocalcaneal heel spur.  In particular, the Veteran claims that this award should go back as far as prior to 1998, stating that his symptoms of worsening actually began to appear in 1989.

The Veteran's VA and private treatment records, which have been associated with the claims file for purposes of this appeal, do not reflect evidence pertaining to the Veteran's service-connected heel spurs of the left foot during the period from May 7, 2006 to May 6, 2007.

The Veteran was provided with a VA examination in July 2007.  At the examination, the Veteran complained of pain and swelling in the left heel.  The Veteran indicated that he had to walk on his toes in order to alleviate the pressure from his left heel.  The severity of pain in the left heel was indicated to be an 8 on a scale of 1 to 10.  The frequency of pain is daily, with precipitating factors being standing and alleviating factors being the wearing of aids in his shoes and lying down.  During periods of flare-ups, the Veteran indicated that he uses a cane.  On physical examination, the Veteran was found to have pain on palpation of the left heel both at the plantar and posterior aspect.  Gait analysis of heel contact, midstance, and push-off phase was neutral.  However, an antalgic gait was noted.  X-rays revealed a large left infracalcaneal heel spur of 6 millimeters in length and moderate left retrocalcaneal heel spur of 3 millimeters in length.  The examiner diagnosed a large left infracalcaneal heel spur and moderate left retrocalcaneal heel spur, both symptomatic.

Analysis

In pertinent part, a RO rating decision in September 2007 an increased 20 percent evaluation for large left infracalcaneal heel spur and moderate left retrocalcaneal heel spur, effective May 7, 2007, the date of claim.  The Veteran was notified of this decision and his appellate rights by letter dated September 17, 2007.  The Veteran filed a claim for an earlier effective date on October 2007. 

The RO granted the Veteran's increased 20 percent evaluation effective from May 7, 2007, determining, in accordance with 38 C.F.R. § 3.400(o)(1), that the date of claim was the date that the entitlement arose as later confirmed by the July 2007 VA examination.  Therefore, the question on appeal is whether it is factually ascertainable from any of the evidence of record that the Veteran's disability underwent an increase in disability in the one year period prior to May 7, 2007.  See 38 C.F.R. § 3.400(o)(2).

At the February 2013 Board hearing, in light of the Veteran's contentions that his effective date should go back as far as June 1998 or earlier, the undersigned Veterans Law Judge informed the Veteran that the scope of his appeal only included the challenge of the effective date assigned for the 20 percent rating in the September 2007 rating decision.  Because the new claim for increase was filed in May 2007, in accordance with 38 C.F.R. § 3.400(o)(2), the scope of the appeal could only go back as far as May 2006 if it can be shown that it was factually ascertainable that the severity of the Veteran's left heel spur condition increased during that period.  See Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (holding that a claim for increase "based on facts different from the prior final claim" is a new claim).  This is so because the last prior action regarding the Veteran's claim for an increased evaluation for the heel spurs of the left foot was decided in a July 2005 Board decision, which became final as of the date stamped on the face of that decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

In this function, the final Board decision in July 2005 is determinative, as a matter of law, that the evidence before it did not show entitlement to increased compensation in excess of the (then assigned) 10 percent evaluation, and thus the Veteran is collaterally estopped from relitigating the same issue based upon the same evidence, albeit for a different purpose.  See Hazen v. Brown, 10 Vet. App. 511, 520 (1997).  Therefore, any later award of increased compensation, as to the disability rating for the heel spurs of the left foot, must be based on a new claim and, if the claim is granted (as occurred when the RO subsequently granted the 20 percent evaluation for the heel spurs of the left foot in the September 2007 rating decision), the effective date for the increase may not be based solely upon the evidence considered in the prior final Board decision.  Id. at 521.

In order to challenge the findings and conclusions of the July 2005 Board decision and seek an increased award prior to the scope of the present appeal, the Veteran would have to submit a separate motion alleging clear and unmistakable error (CUE) in the July 2005 Board decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (a final decision may only be challenged on the basis of a CUE motion raised before VA in the first instance).  At the February 2013 Board hearing, the Veteran indicated that he was not initiating such a motion for CUE and understood the scope of his present appeal to be the time frame from May 7, 2006 to May 6, 2007.

Having established the date of claim, the next step in the analysis would be to determine whether, sometime between May 7, 2006 (one year prior to the date of the Veteran's increased rating claim), and May 6, 2007, an increase in the Veteran's service-connected large left infracalcaneal heel spur and moderate left retrocalcaneal heel spur became factually ascertainable.

The Rating Schedule states that, for injuries of the foot, an evaluation of 10 percent is warranted for conditions that are moderate, an evaluation of 20 percent is warranted for conditions that are moderately severe, and an evaluation of 30 percent is warranted for conditions that are severe.  38 C.F.R. § 4.71a , DC 5284. 

In applying the above law to the facts of the case, the Veteran is not entitled to an effective date earlier than May 7, 2007, for his service-connected large left infracalcaneal heel spur and moderate left retrocalcaneal heel spur.  The record evidence does not contain facts showing that an increase in the severity of the Veteran's left foot symptoms occurred from May 7, 2006 to May 6, 2007.  Here, the record evidence during the time frame in question consists of the Veteran's own statements and those he made at his July 2007 VA examination.  This evidence shows that the Veteran's disability was moderately severe, as he was complaining of daily pain and flare-ups, both precipitated by prolonged standing, for which he sought injection treatment and pain medication in 2008.  Additionally, it is noted that these findings served to support the statements made by the Veteran on May 7, 2007, which is when he initially alleged that his left foot condition had worsened.

Accordingly, from May 7, 2006 to May 6, 2007, the evidence of record does not establish a factually ascertainable increase in the Veteran's service-connected large left infracalcaneal heel spur and moderate left retrocalcaneal heel spur to warrant an effective date earlier than May 7, 2007, for the assignment of a 20 percent disability rating.  Thus, the Veteran's effective date for a 20 percent rating cannot be earlier than the currently assigned date of May 7, 2007.  Accordingly, an effective date earlier than May 7 2007, for the award of a 20 percent rating for the service-connected large left infracalcaneal heel spur and moderate left retrocalcaneal heel spur is not warranted.


ORDER

Entitlement to an effective date earlier than May 7, 2007, for the assignment of a 20 percent disability rating for a large left infracalcaneal heel spur and moderate left retrocalcaneal heel spur is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


